Exhibit 3.1 The Bylaws of NeoGenomics, Inc., a Nevada company (the “Bylaws”), are hereby amended as follows, effective October 22, 2015: Section 2.2 Number and Qualification; Change in Number (a) Subject to Section 2.2(b), the authorized number of directors of this Corporation shall be not less than two nor more than eightten (810), with the exact number to be established from time to time by resolution of the Board. All directors of this Corporation shall be at least twenty-one (21) years of age. ARTICLE X ACQUISITION OF CONTROLLING INTEREST Unless the Articles of Incorporation expressly provide to the contrary, the provisions of Nevada law pertaining to the acquisition of a controlling interest (currently set forth in NRS 78.378 to 78.3793, inclusive), as the same now exists or may hereafter be amended or supplemented, do not and shall not apply to the Corporation or to an acquisition of a controlling interest specifically by types of existing or future stockholders, whether or not identified.
